Case 1:19-cr-00252-BLW Document1 Filed 08/14/19 Page 1 of 3

BART M. DAVIS, IDAHO STATE BAR NO. 2696 US, COURTS
UNITED STATES ATTORNEY

FRANCIS J. ZEBARI, IDAHO STATE BAR NO. 8950 AUG 14 apg
ASSISTANT UNITED STATES ATTORNEY Rev Wled____ Finn
DISTRICT OF IDAHO STEPHEN W.KEM ¢-——

CLE
WASHINGTON GROUP PLAZA IV ERK. DISTRICT TO

800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788

TELEPHONE: (208) 334-1211

FACSIMILE: (208) 334-1413

F IDANO

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

Case No. GR 19-0252-SBLW

INDICTMENT

Plaintiff,

Vs.
18 U.S.C. § 922(g)(1)
HUSSEIN AL HASANI, a/k/a HUSSEIN 18 U.S.C. § 924(d)

 

 

MANSUR, a/k/a LEO MANSUR, 28 U.S.C. § 2461 (c)
Defendant.
The Grand Jury charges:
COUNT ONE

Unlawful Possession of a Firearm
18 U.S.C. § 922(g)(1)

On or about June 15, 2019, in the District of Idaho, the defendant, HUSSEIN AL
HASANI, a/k/a HUSSEIN MANSUR, a/k/a LEO MANSUR, knowing he had previously been
convicted of a crime punishable by imprisonment for a term exceeding one year, that is, Grand

Theft by Possession of Stolen Property, entered on or about November 30, 2017, in case number

INDICTMENT - 1

 
Case 1:19-cr-00252-BLW Document1 Filed 08/14/19 Page 2 of 3

CRO01-17-02564, in the District Court of the Fourth Judicial District of the State of Idaho, in and
for the County of Ada, did knowingly possess in and affecting commerce a firearm, that is, a
Springfield Armory (HS Produkt), model XD-40, .40 Smith and Wesson caliber pistol, bearing
serial number S3520975, said firearm having been shipped and transported in interstate and
foreign commerce, in violation of Title 18, United States Code, Section 922(g)(1).

CRIMINAL FORFEITURE ALLEGATION

Firearm Forfeiture
18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)

Upon conviction of the offense alleged in Count One of this Indictment, the defendant,
HUSSEIN AL HASANI, a/k/a HUSSEIN MANSUR, a/k/a LEO MANSUR, shall forfeit to the
United States, any firearms or ammunition involved in or used in the commission of the offense.
The property to be forfeited includes, but is not limited to, the following:

1. Seized Property.

a. Springfield Armory (HS Produkt), model XD-40, .40 Smith and
Wesson caliber pistol, bearing serial number $3520975; and
b. .40 caliber ammunition.

2. Substitute Assets. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes,
the government will seek forfeiture of substitute assets, “or any other property of the defendant”
up to the value of the defendant’s assets subject to forfeiture. The government will do so when

the property subject to forfeiture cannot be forfeited for one or more of the following reasons:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third person;
C. Has been placed beyond the jurisdiction of the court;

d. Has been substantially diminished in value; or

INDICTMENT - 2

 
Case 1:19-cr-00252-BLW Document1 Filed 08/14/19 Page 3 of 3

e. Has been commingled with other property which cannot be subdivided
without difficulty.
Dated this 13th day of August, 2019.

A TRUE BILL

/s/ [signature on reverse]

 

FOREPERSON

BART M. DAVIS
UNITED STATES ATTORNEY
By:

   

F J. ZEBARI
ASSISTANT UNITED STATES ATTORNEY

INDICTMENT - 3

 
